UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


JKAYC, LLC,                                 J
                                            A
                         Plaintiff,         M
                                            ECiv. No. 1:20-cv-943-PKC-SMG
                 v.                         S
                                            J Return Date: November
NOAH BANK,                                  .
                                            H
                         Defendant.         I
                                            L
                                            L




__________________________________________________________________


     PLAINTIFF JKAYC, LLC’S MEMORANDUM OF LAW IN
      OPPOSITION TO MOTION TO DISQUALIFY COUNSEL
__________________________________________________________


                                      THE BASIL LAW GROUP, P.C.
                                      Attorneys For Plaintiff, JKAYC, LLC
                                      32 EAST 31ST STREET, 9TH FLOOR
                                      NEW YORK NY 10016
                                      917-994-9973

Dated October 25, 2020
                                    TABLE OF CONTENTS
I.           PRELIMINARY STATEMENT AND STATEMENT OF FACTS ……..1



II.          LEGAL ARGUMENT ……………………………………………………3

               A. The Disfavored Nature of Disqualification Motions in This
                  Circuit…………………………………………………………...3

               B. Weighing of the Impact and Equities of Disqualification on Each
                  Party Requires that this Application be Denied.………………..4

               C. Noah Bank has not Established That the Prior Representation of Noah
                  Bank by TBLG was “Substantially Related” to the Matters at Issue in
                  this Action……………………………………………………....6

               D. Noah Bank Failed to Establish that the Continued Representation of
                  JKAYC by TBLG Would “Taint” the Trial of This Action. …..8

               E. The Equitable Remedy of Disqualification is not Available to Noah
                  Bank due to its Unclean Hands. ……………………………….10

               F. The Tactical Nature of Noah Bank’s Application Requires that its
                  Motion to Disqualify TBLG be Denied......................................11

               G. The Relationship Between TBLG and Jerry J. Kim Does not Require
                  Disqualification of TBLG.……………………………………..13


      III.     CONCLUSION ………………………………………………………16




                                                   i
                          TABLE OF AUTHORITIES
CASES

ABF Freight Sys., Inc. v. NLRB, 510 U.S. 317 (1994)……………………….…10

A.V. by Versace, Inc. v. Gianni Versace, S.p.A.,
      160 F. Supp. 2d 657 (S.D.N.Y. 2001)………………………………..……3

Bd. of Educ. of the City of N.Y. v. Nyquist, 590 F.2d 1241 (2d Cir. 1979)…8 9, 12

Coakley & Williams Const., Inc. v. Structural Concrete Equip., Inc.,
     973 F.2d 349 (4th Cir. 1992)………………………………………….….11

Etna Prods. Co. Inc. v. Tactica Int'l, 234 F. Supp. 2d 442 (S.D.N.Y. 2002)……..8

Evans v. Artek Systems Corp., 715 F.2d 788 (2d Cir. 1983)………………….......3

Glueck v. Jonathan Logan, Inc., 653 F.2d 746 (2d Cir. 1981)……………………9

Gov’t of India v. Cook Indus., 569 F.2d 737 (2d Cir. 1978)……………………6, 7

Hempstead Video, Inc. v. Inc. Vill. of Valley Stream,
    409 F.3d 127 (2d Cir. 2005) ……………………………………………8, 14

In re AppOnline.com, Inc., 128 Fed Appx 171 (2d Cir. 2004)…………………...10

In re Methyl Tertiary Butyl Ether Prods. Liab. Litig.,
      438 F. Supp. 2d 305 (S.D.N.Y. 2006)…………………………………........9

Med. Diagnostic Imaging v. Carecore National LLC,
     542 F. Supp. 2d 296 (S.D.N.Y. 2008)……………………………………....9

Occidental Hotels Mgmt. B.V. v. Westbrook Allegro LLC,
     440 F. Supp. 2d 303 (S.D.N.Y. 2006)………………………………………9

Reilly v. Computer Associates Long-Term Disability Plan,
       423 F. Supp. 2d 5 (E.D.N.Y. 2006) …………………………………….......6

Shabbir v Pakistan Intern. Airlines, 443 F. Supp. 2d 299 (E.D.N.Y. 2005)………3

                                         ii
Solow v W.R. Grace & Company, 83 N.Y.2d 303 (1996)………………………..8

Starter Corp. v. Converse Inc., 170 F.3d 286 (2d Cir 1999)……………………11

U.S. Football League v. Nat'l Football League,
      605 F.Supp. 1448 (S.D.N.Y. 1985) …………………………………….....6

Universal City Studios v. Reimerdes, 98 F. Supp. 2d 449 (S.D.N.Y. 2000)….8, 11

Other Authority

American Bar Association Standing Committee on Ethics and Professional
Responsibility - Formal Ethics Opinion 90-357…………………………………14

Fed. R. Evid. 408 …………………………………………………………..……10

New York Rules of Professional Conduct, Comment 3 to Rule 1.9 ……………...7

Restatement Third of Law Governing Lawyers § 132 (2000) ……………………7




                                       iii
     I.      PRELIMINARY STATEMENT AND STATEMENT OF FACTS

      This brief is submitted on behalf of Plaintiff, JKAYC LLC (“JKAYC”) and

in opposition to the pending motion to disqualify The Basil Law Group (“TBLG”)

and Robert J. Basil as counsel for JKAYC in this matter. This motion comes

nearly one year after the matter was originally filed, and nine months after it was

removed to this Court.

      Noah Bank’s motion founders not only on factual matters, but also upon the

applicable principles set out by the federal courts, especially those federal courts

located in the Second Circuit. Most important of all these principles is the

weighing of the equities and impacts of disqualification on the parties. As will be

demonstrated, JKAYC would be severely prejudiced if it lost its counsel at this late

stage of the litigation. Noah Bank, contrarywise, would suffer no cognizable

prejudice.

      The facts underlying JKAYC’s opposition to this application are set out at

considerable length in the various declarations submitted by JKAYC. Those facts

will be repeated here only as necessary to illustrate the applicability of the legal

principles underlying the dispositive issues.

      JKAYC believes that the instant submission will be sufficient for the Court

to make a well-reasoned decision on the matters presented. However, JKAYC




                                          -1-
stands ready and willing to present evidence in testimonial form should the Court

deem it necessary or desirable.




                                        -2-
                            II.   LEGAL ARGUMENT

          A. The Disfavored Nature of Disqualification Motions in This Circuit.

      JKAYC long ago made its choice of counsel in this matter. That choice was

based upon the performance and reputation of TBLG. Declaration of Chung K.

Lee, ¶ 10. Due to the considerations generally attendant to an affected party’s

resistance to a disqualification motion, but as amplified by the repercussions of the

pandemic and the resultant financial difficulties visited upon JKAYC and its

owners as a result, JKAYC’s choice of counsel should deemed irreversible.

      Disqualifying a party’s counsel in a federal action is a “drastic measure.”

See, e.g., A.V. by Versace, Inc. v. Gianni Versace, S.p.A., 160 F. Supp. 2d 657,

662–63 (S.D.N.Y. 2001). Motions to disqualify counsel are uniformly viewed by

the federal courts in general, and the Second Circuit in particular, with “disfavor.”

See, e.g., Shabbir v Pakistan Intern. Airlines, 443 F. Supp. 2d 299, 305 (E.D.N.Y.

2005). As a result, these motions are subjected to a high standard of proof in large

part because they are often misused as a litigation tactic. See Evans v. Artek

Systems Corp., 715 F.2d 788, 791–92 (2d Cir. 1983) (noting “high standard of

proof” for disqualification motions because they are “often interposed for tactical

reasons”). The Second Circuit has described the burden on a party moving to

obtain disqualification of another party’s chosen counsel as a “heavy burden of

proving facts required for disqualification.” Id. at 794.


                                         -3-
      In the instant case, Noah Bank’s long-delayed application, supposedly based

upon the “discovery” of a form of lease rider drafted by TBLG for Noah Bank, is

patently tactical. Indeed, Noah Bank has identified no information that was

acquired by TBLG during its representation of Noah Bank that could have any

impact upon this litigation, let alone possessing such a powerful impact as to

prejudice Noah Bank to a degree mandating belated disqualification of JKAYC’s

chosen counsel.

      As a threshold matter, an attorney may be disqualified in the Second Circuit

only if (1) the moving party is a former client of the adverse party's counsel; (2)

there is a substantial relationship between the subject matter of the counsel's prior

representation of the moving party and the issues in the present lawsuit; and (3) the

attorney whose disqualification is sought had access to, or was likely to have had

access to, the relevant privileged information in the course of his prior

representation of the client. See Evans, 715 F.2d at 791. As factor (1) is beyond

dispute, this Court’s focus must be upon the remaining two factors. Even if the last

two factors were satisfied, other considerations applicable to disqualification

applications such as the one at bar must be considered, as demonstrated below.

          B. Weighing of the Impact and Equities of Disqualification on Each
             Party Requires that this Application be Denied._______________

      Noah Bank has not presented a substantial, negative impact it will suffer if

TBLG continues to represent JKAYC. Instead, Noah Bank presented only its
                                         -4-
speculative fears that TBLG might have learned something during its tenure as

collection attorneys for Noah Bank that would create some undefined and

undescribed prejudice to Noah Bank in the future. Noah Bank has identified no

prejudice that it has suffered to date even though TBLG has been representing

JKAYC in this case for one year.

      By contrast, the negative impact upon JKAYC of requiring it to obtain

replacement counsel is both well stated under oath by its manager, Chung K. Lee,

but is also patently compelling. Declaration of Chung K. Lee, ¶¶ 3-12. Indeed, it

is not clear that JKAYC will be able to obtain replacement counsel at all.

Declaration of Chung K. Lee, ¶ 12.

      It is not Noah Bank’s fault that there are a pandemic and unprecedented

difficulties facing small New York City businesses such as JKAYC. However,

JKAYC now has a vacant commercial building producing zero revenue during the

most difficult time for finding commercial tenants in the city’s history precisely

due to Noah Bank’s alleged lack of good faith and fair dealing toward JKAYC.

      The cost to JKAYC of hiring replacement counsel is both high and likely

prohibitive. The Courts in the Second Circuit have been warned to be wary of

disqualification under such circumstances. “Disqualification of an attorney

imposes a substantial transaction cost on a party. The affected party incurs the

costs associated with finding a new attorney who must then become familiar with


                                         -5-
the matter.” Reilly v. Computer Associates Long-Term Disability Plan, 423 F.

Supp. 2d 5, 7 (E.D.N.Y. 2006) (citing Gov’t of India v. Cook Indus., 569 F.2d 737,

739 (2d Cir. 1978)).

      Here, all discovery was completed by TBLG except for depositions.

JKAYC has incurred considerable costs as TBLG investigated the facts of this case

through FOIA demands and subpoenas served upon various governmental

agencies, as well as upon interviews of potential witnesses. It has also incurred the

costs of completed interrogatory and document production. Bringing new counsel

up to speed would be a significant task and would substantially inflate the cost of

this litigation for JKAYC, which has already exceeded JKAYC’s expectations.

Declaration of Chung K. Lee, ¶ 4. These facts counsel against disqualification.

          C. Noah Bank has not Established That the Prior Representation of Noah
             Bank by TBLG was “Substantially Related” to the Matters at Issue in
             this Action.______________________________________________

      No “substantial relationship” has been established between TBLG’s former

representation of Noah Bank and its current representation of JKAYC, as that term

is defined under federal law. A “substantial relationship” exists where facts

pertinent to the problems underlying the prior representation are relevant to the

subsequent representation. See U.S. Football League v. Nat'l Football League, 605

F.Supp. 1448, 1459–60 & n. 25 (S.D.N.Y. 1985) (“It is the congruence of factual

matters, rather than areas of law, that establishes a substantial relationship between


                                         -6-
representations for disqualification purposes.”). Speculation that there might be

some connection between the two representations is not enough to warrant

disqualification. The party seeking disqualification must present proof of

substantial similarity that is “patently clear.” Gov't of India, 569 F.2d at 739-40.

      Comment 3 to Rule 1.9 of the New York Rules of Professional Conduct

provides further guidance on the nature of “substantial similarity” stating that

matters are “substantially related” if they involve the same transaction or legal

dispute or if, under the circumstances, a reasonable lawyer would conclude that

there is otherwise a substantial risk that confidential factual information that would

normally have been obtained in the prior representation would materially advance

the client's position in the subsequent matter. No such “confidential factual

information” has been identified by Noah Bank.

      The Restatement Third of Law Governing Lawyers § 132, comment d(iii)

(2000), is also informative: “The substantial-relationship test ... focus[es] upon the

general features of the matters involved and inferences as to the likelihood that

confidences were imparted by the former client that could be used to adverse effect

in the subsequent representation.” Noah Bank has presented nothing that could

satisfy this standard.

      Noah Bank has not demonstrated that the requisite “substantial relationship”

exists between TBLG’s current and former representations, because it could not


                                         -7-
establish that there was any confidential information, useful in this litigation or

otherwise, obtained by TBLG during its representation of Noah Bank. Cf. Solow v

W.R. Grace & Company, 83 N.Y.2d 303, 313 (1996) (“to apply the remedy of

disqualification when there is no realistic chance that confidences were disclosed

would go far beyond the purposes of a strict disqualification rule”). Accordingly,

Noah Bank has failed to carry its “heavy burden” to establish the facts necessary to

establish a “special relationship” under the standards applicable to its

disqualification application.

          D. Noah Bank Failed to Establish that the Continued Representation of
             JKAYC by TBLG Would “Taint” the Trial of This Action. _______

      When a district court considers a motion to disqualify, it must always weigh

two important competing interests: a party's right to choose and retain its preferred

counsel, and the court's need to preserve the integrity of the adversarial process.

See Hempstead Video, Inc. v. Inc. Vill. of Valley Stream, 409 F.3d 127, 132 (2d

Cir. 2005); Evans, 715 F.2d at 791. While the court has an interest in “preserv[ing]

the integrity of the adversary process,” Bd. of Educ. of the City of N.Y. v. Nyquist,

590 F.2d 1241, 1246 (2d Cir. 1979), it is not generally interested in policing the

ethics rules. See, Universal City Studios v. Reimerdes, 98 F. Supp. 2d 449, 455

(S.D.N.Y. 2000). Rather, that role is better left to specialized professional-

disciplinary bodies. Etna Prods. Co. Inc. v. Tactica Int'l, 234 F. Supp. 2d 442, 445

(S.D.N.Y. 2002). Consequently, disqualification is appropriate only where
                                          -8-
allowing the representation to continue would pose “a significant risk of trial

taint.” Glueck v. Jonathan Logan, Inc., 653 F.2d 746, 748 (2d Cir. 1981). Thus,

even if this Court were to find that the Evans factors had been fulfilled, it must still

deny Noah Bank’s disqualification motion because the risk of trial taint has not

been shown to be substantial. See, e.g., Med. Diagnostic Imaging v. Corecare Nat.

LLC, 542 F. Supp. 2d 296 at 314-15 (S.D.N.Y. 2008) (“[T]he question of taint is

the ultimate question the Court must answer.”) (citing Nyquist, 590 F.2d at 1246;

Occidental Hotels Mgmt. B.V. v. Westbrook Allegro LLC, 440 F. Supp. 2d 303, 309

(S.D.N.Y. 2006)). Demonstrating a risk of trial taint is a heavy burden, and one

that requires an affirmative showing by the moving party. See, e.g., In re Methyl

Tertiary Butyl Ether Prods. Liab. Litig., 438 F. Supp. 2d 305, 309 (S.D.N.Y.

2006).

      Noah Bank’s thin submission failed to establish sufficiently, if at all, that

impermissible “taint” will follow if TBLG were not disqualified. Since Noah Bank

lacked evidence of actual impropriety, it has attempted to show an appearance of

impropriety to satisfy its burden of proof. Such an attempt, even if it had not been

unsuccessful, would be insufficient to warrant disqualification. Nyquist, 590 F.2d

at 1247 (“appearance of impropriety is simply too slender a reed on which to rest a

disqualification order except in the rarest cases”). Accordingly, Noah Bank’s

application should be denied.


                                          -9-
          E. The Equitable Remedy of Disqualification is not Available to Noah
             Bank due to its Unclean Hands. _____________________________

      As Noah Bank’s application seeks equitable relief, equitable principles must

be applied. In re AppOnline.com, Inc., 128 Fed Appx 171, 172 (2d Cir. 2004).

These principles including the federal doctrine of unclean hands. “The ‘unclean

hands' doctrine ‘closes the door of a court of equity to one tainted with

inequitableness or bad faith relative to the matter in which he seeks relief, however

improper may have been the behavior of the defendant.’” ABF Freight Sys., Inc. v.

NLRB, 510 U.S. 317, 329–30 (1994). Here, Noah Bank has already engaged in

such “inequitableness” and “bad faith” regarding the representation of JKAYC by

TBLG.

      The facts of Noah Bank’s inequitable conduct are set out in the Declaration

of Robert J. Basil accompanying this brief. In short, Noah Bank imposed an

unwarranted charge on the personal mortgage of Robert J. Basil and his wife, then

offered to remove the unwarranted charge if TBLG consented to force JKAYC to

accept a disfavorable settlement in this action. Declaration of Robert J. Basil, ¶¶

62-68. The inequitable nature of such conduct, even if the mortgage charge had

been warranted against Mr. Basil and his wife, could not reasonably be disputed.

      The fact that Noah Bank’s inequitable conduct occurred during settlement

discussions that are potentially subject to Fed. R. Evid. 408, does not affect this

Court’s consideration of these same settlement communications. “Settlement
                                         - 10 -
offers are only inadmissible when offered to prove liability or damages. See

Fed.R.Evid. 408.” Coakley & Williams Const., Inc. v. Structural Concrete Equip.,

Inc., 973 F.2d 349, 353 (4th Cir. 1992).

      Although offers to settle a claim and statements made during settlement

negotiations regarding a claim are not admissible to establish liability for,

invalidity of, or amount of that claim, evidence of settlement negotiations may, in a

district court's discretion, be admitted if offered for another purpose. See, e.g.,

Starter Corp. v. Converse Inc., 170 F.3d 286, 293–94 (2d Cir. 1999) (upholding

admission of evidence to prove claims of contractual and equitable estoppel based

on representations made during settlement negotiations). Accordingly, Noah

Bank’s misconduct during settlement negotiations is “fair game” for this Court’s

consideration in reviewing its application to disqualify TBLG.

          F. The Tactical Nature of Noah Bank’s Application Requires that its
             Motion to Disqualify TBLG be Denied. ____________________

      The tactical nature of Noah Bank’s long-delayed motion to disqualify TBLG

is, ironically, disqualifying itself. See Universal City Studios, Inc. v. Reimerdes, 98

F.Supp.2d at 455 (S.D.N.Y. 2000) (warning against tactical use of disqualification

motions); See also, Evans, 715 F.2d at 791–92 (noting “high standard of proof”

for disqualification motions because they are “often interposed for tactical

reasons”).



                                           - 11 -
      Perhaps the best articulation of the dispositive principle that should be

applied to Noah Bank’s tactical application comes from the concurring opinion in

Nyquist:

      The attorney is the client's choice. Disqualification is wasteful and
      time-consuming. Only where the attorney's unprofessional conduct
      may affect the outcome of the case is there any necessity to nip it in
      the bud. Otherwise conventional disciplinary machinery should be
      used and, if this is inadequate, the organized bar must assume the
      burden of making it effective as a deterrent.

Nyquist, 590 F.2d at 1247–48 (2d Cir. 1979) (Mansfield, Circuit Judge

(concurring)). This Court should, therefore, summarily reject this tactical

maneuver and set this case back on its path to timely conclusion.

      In this case, all information submitted to this Court to support Noah Bank’s

application to disqualify TBLG was known to Noah Bank before the litigation

began, with the possible exception of the drafting of a form by TBLG for use in the

lease at issue. It is also undisputed that while Mr. Basil was drafting this form

lease rider, he was not aware of the fact that JKAYC was involved, nor was the

identification of the leasehold known to him. Declaration of Robert J. Basil, ¶¶

27-29. Noah Bank never claimed otherwise, let alone provided proofs.

Accordingly, the tactical nature of Noah Bank’s reliance upon this “new evidence”

to demonstrate “taint” is revealed and should result in denial of its application for

disqualification.



                                         - 12 -
         G. The Relationship Between TBLG and Jerry J. Kim Does not Require
            Disqualification of TBLG. __________________________________

      Noah Bank attempts to overcome its inability to identify confidential

information disclosed to TBLG during its representation of Noah Bank related to

any matter at issue in this action. Noah Bank argues that Jerry Kim is disqualified

and that because Jerry Kim is disqualified that TBLG is automatically disqualified

“because of the relationship between Mr. Kim and TBLG.” Noah Bank brief, p. 4.

This argument lacks sufficient evidentiary support.

      Noah Bank has not carried its burden to prove that Jerry Kim would be

barred from representing JKAYC in this matter. The only factual issues of

consequence in this case are those related to Noah Bank’s efforts, or lack of efforts

to obtain regulatory approvals necessary to move forward with occupancy of the

JKAYC property. Jerry Kim received no such information from Noah Bank, and

was terminated before the period to undertake such actions ended. As Jerry Kim

swore, “I was not involved or consulted in such matters while acting as counsel to

Noah Bank, and received no information, confidential or otherwise, from Noah

Bank concerning those matters.” Kim Declaration, ¶ 28.

      Even if Noah Bank had established that Mr. Kim was subject to

disqualification, it has failed to demonstrate that the “relationship” between Mr.

Kim and TBLG imputes Mr. Kim’s putative disqualification to TBLG. The



                                        - 13 -
designation of “of counsel” does not imply membership in a firm. Indeed, an

attorney may be designated as “of counsel” to multiple firms simultaneously.

In its Formal Ethics Opinion 90-357, the American Bar Association Standing

Committee on Ethics and Professional Responsibility concluded that a lawyer may

be “of counsel” to multiple law firms, without limit, provided that the association

with each is “close, regular [and] personal.” Id. In addition, an “of counsel”

relationship is not disqualifying in this Circuit merely because the firm may be

disqualified.

      Several district courts in this circuit have refused to disqualify an
      attorney or a law firm on the grounds of an “of counsel” relationship.
      See Regal Mktg., Inc. v. Sonny & Son Produce Corp., No. 01–1911,
      2002 U.S. Dist. LEXIS 14069, at *20–21 (S.D.N.Y. July 31, 2002)
      (denying buyer's motion to disqualify seller's attorney on the basis of
      his “of counsel” affiliation with buyer's former attorney); Renz v.
      Beeman, 1989 U.S. Dist. LEXIS at *6–7; Rossman v. Shapiro, 653
      F.Supp. 1441, 1447 (S.D.N.Y.1987) (finding no appearance of
      impropriety with respect to an “of counsel” relationship). Those
      decisions instruct that “an attenuated relationship between a lawyer
      and a law firm will be insufficient to make the attorney a member of
      that firm for purposes of an attorney disqualification motion,
      regardless of an attorney's ‘of counsel’ label.” Regal Mktg., 2002 U.S.
      Dist. LEXIS 14069, at *17 (citing Renz, 1989 U.S. Dist. LEXIS 1784
      at *6–7).

Hempstead Video, Inc. v. Inc. Vill. of Valley Stream, 2004 WL 62560, at *6

(E.D.N.Y. Jan. 12, 2004), aff'd, 409 F.3d 127 (2d Cir. 2005).

      In this case, the facts demonstrate that Mr. Kim acted independently of

TBLG in general, and specifically in this case. Mr. Kim has his own Tax ID, bank


                                        - 14 -
accounts, malpractice carrier, and accountant. Kim Declaration ¶ 8. Furthermore,

Mr. Kim states in his declaration that “TBLG and I have always been separate

entities in every significant aspect and were so throughout the period when I

represented Noah Bank.” Kim Declaration ¶ 7. Notably, Mr. Kim adamantly

rebutted Glen James’ accusation that TBLG held out Mr. Kim as a member of

TBLG, stating that “[in] many instances when I was with Mr. Basil and Mr. James,

as well as with other officers or employees of Noah Bank, Mr. Basil never stated or

implied that I was a member of TBLG. Had such a statement been made, I would

have corrected it immediately.” Kim Declaration ¶ 11. Finally, Mr. Kim points

out that “I was an attorney for Noah Bank before TBLG began to represent Noah

Bank, so there could have been no legitimate confusion about my operating on my

own and not as a member of TBLG.” Kim Declaration ¶ 12.

      Mr. Kim’s declaration repudiates the factual basis for Noah Bank’s motion

that Mr. Kim did not act independently of TBLG.




                                        - 15 -
                            III.   CONCLUSION

      For all of the reasons stated in this brief, as well as in the supporting

declarations, Noah Bank’s motion to disqualify counsel for JKAYC should be

denied.

                                                  Respectfully submitted,

                                                  The Basil Law Group, P.C.
                                                  32 East 31st Street, 9th Floor
                                                  New York, NY 10016
                                                  (917) 994-9973


                                        By:       _/S Robert J. Basil___
                                                  Robert J. Basil
                                                  robertjbasil@rjbasil.com

      Dated: October 25, 2020




                                         - 16 -
